February 20, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
                  D.R. HORTON - TEXAS, LTD., Appellant

NO. 14-12-01150-CV                          V.

        WILLIAM BERNHARD AND NADIA BERNHARD, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, William
Bernhard and Nadia Bernhard, signed November 12, 2012, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment awarding appellate attorney’s fees. We therefore REFORM the
judgment of the court below by striking the following two paragraphs:

               “IT IS FURTHER ORDERED that, in the event of appeal of
        this judgment to the court of appeals, Defendant D.R. Horton-
        Texas, Ltd. shall pay Plaintiffs $18,500.00 in attorney’s fees
        defending this judgment.

              IT IS FURTHER ORDERED that, in the event of appeal
        from any adverse ruling by the court of appeals, Defendant D.R.
        Horton-Texas, Ltd. shall pay Plaintiffs $25,000.00 in attorney’s
        fees defending this judgment.”

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

     We order that each party shall pay its costs by reason of this appeal.

     We further order this decision certified below for observance.